Citation Nr: 0837728	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-35 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for mild restrictive 
ventilatory impairment, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1972 to November 1974.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2007, November 2007, and May 2008 for 
further development.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran testified at a 
video hearing before a Decision Review Officer (DRO) in May 
2004 and at a Board hearing at the RO in September 2007.  
Transcripts are of record.


FINDING OF FACT

The veteran's pulmonary function tests show FEV-1 of not less 
than 71 percent predicted, FEV-1/FVC of not less than 71 
percent predicted, and DLCO (SB) of not less than 66 percent 
predicted.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected mild 
restrictive ventilatory impairment have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.97 Diagnostic Codes 6699-6604 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO also provided the appellant with notice in December 
2007 and May 2008, subsequent to the October 2003 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

While the December 2007 and May 2008 notices were not 
provided prior to the October 2003 adjudication of the 
veteran's mild restrictive ventilatory impairment, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a February 2008 supplemental statement of 
the case (following the provision of notice in December 2007) 
and August 2008 supplemental statement of the case (following 
the provision of notice in May 2008).  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2003, December 2007 and May 
2008.  The letters informed the appellant of what evidence 
was required and of the appellant's and VA's respective 
duties for obtaining evidence.  With regard to the recent 
Vazquez judicial holding, there has clearly been no compliant 
notice since the Court just rendered the decision in January 
2008.  However, review of the record leads the Board to 
conclude that the veteran effectively had actual knowledge of 
the essential elements discussed by the Court in Vazquez.  
The December 2007 and May 2008 letters to the veteran advised 
him that in determining the rating, VA would look to the 
nature and symptoms of his disability, the severity and 
duration, and the impact on employment.  Moreover, the 
veteran was given a list of examples of the types of evidence 
which would be pertinent to his claim and advised to give 
such evidence to VA or tell VA about it.  When asked at a 
video hearing before a DRO in May 2004 how his mild 
restrictive ventilatory impairment affected his life 
regarding everyday activity, the veteran responded that he 
had trouble just taking care of himself.  And, the veteran in 
a statement received in June 2004 stated that he was denied a 
maintenance job due to his medical conditions.  In addition, 
he submitted a statement from his mother that was received in 
June 2004 that she has had to help him clean and do a quite a 
bit of his cooking.  When asked at the September 2007 hearing 
before the Board at the RO how his breathing problem affected 
him in terms of doing household chores, the veteran stated 
that he let go of things at times, and sometimes if he wanted 
to doing something for himself, he would forego something 
else.  He also testified how cold weather affected his 
energy.  He affirmed that his restrictive ventilatory 
impairment had a significant impact on his daily activities 
and that it was getting hard for him to find a job.  When he 
did have a job, he said, it cost him a lot of work time.  
Submission of the aforementioned evidence and statements made 
by the veteran exemplify the veteran's knowledge of the need 
to show impact upon his employment and daily life.  
Additionally, the Board also believes it significant that the 
veteran has been represented by a national service 
organization which is well-versed in laws and regulations 
pertaining to veteran's claim.  The Board believes the 
veteran, through Disabled American Veterans, can be viewed as 
having actual knowledge of the substance of the information 
discussed in Vazquez.  It is assumed that the representative, 
as the veteran's agent, included such information when 
providing guidance to the veteran regarding his claim.  As 
such, there has been no resulting prejudice to the veteran.   

Duty to Assist

VA has obtained service and VA treatment records; assisted 
the veteran in obtaining evidence; afforded the veteran VA 
examinations in August 2003, December 2007, and June 2008; 
and afforded the veteran the opportunity to give testimony at 
a video hearing before a DRO in May 2004 and at a Board 
hearing at the RO in September 2007.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected mild restrictive 
ventilatory impairment warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The veteran's service-connected mild restrictive ventilatory 
impairment has been rated by the RO under the provisions of 
Diagnostic Codes 6699-6604.  

Diagnostic Code 6699 indicates that mild restrictive 
ventilatory impairment is an unlisted condition and is thus 
rated by analogy under a closely related injury (Diagnostic 
Code 6604 for chronic obstructive pulmonary disease) in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Under Diagnostic Code 6604, a rating of 10 is warranted where 
FEV-1 of 71 to 80-percent predicted, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) 66 to 
80 percent predicted.  A rating of 30 percent is warranted 
where FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  
A rating of 60 percent is warranted where FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A maximum rating of 100 percent is warranted where 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; corpulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.

It should be noted that for purposes of assigning an 
appropriate rating for respiratory disability, post-
bronchodilator values are used.  The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy.  The results of such tests reflect the 
best possible functioning of an individual and are the 
figures used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assures 
consistent evaluations."  See 61 Fed. Reg. 46,723 (Sept. 5, 
1996).  

When the veteran was afforded a VA examination in August 
2003, the diagnosis was chronic obstructive pulmonary disease 
controlled with bronchodilators as occasion required.  It was 
noted that pulmonary functions tests (PFT) showed minimal 
obstructive lung defect confirmed by the decrease in flow 
rate at peak flow and flow at 50 percent and 75 percent of 
the flow volume curve.  Lung volumes were within normal 
limits and FEV-1 changed by 7 percent.

A VA PFT was conducted several days later in August 2003.  
FEV-1 was 3.49 predicted, 2.56/2.75 actual, and 73/79 percent 
predicted.  FEV-1/FVC percentage was 73 predicted, 71/72 
actual.
 
At the May 2004 hearing before a DRO, the veteran described 
his current symptoms: considerable wheezing that woke him up, 
trouble breathing, light-headedness, frequently sick, and 
severe attacks in which he was unsure if he would be able to 
catch his breath or pass out.  When asked as to the 
limitations his disability had put on his lifestyle, the 
veteran responded that he had trouble just taking care of 
himself.

In support of his claim, the veteran submitted several lay 
statements.  A letter from Mrs. C.P. received in June 2004  
stated that the veteran was finding it harder to breathe all 
of the time and that the veteran ran out of breath just by 
standing or walking a little while.  In a letter also 
received in June 2004, the veteran's mother noted that the 
veteran had been sick frequently due to his severe lung 
damage and that it took a long time for him to recover.  She 
continued that due to his disability, she has had to help 
clean his house and do a quite of bit of cooking for him.    

The veteran was afforded a VA examination in December 2007 
and the diagnosis was chronic obstructive pulmonary disease 
currently being treated with Atrovent twice daily with fairly 
good results and minimal obstructive defect (FEV-1 was 91 
percent, FEV-1/FVC was 71 percent) with mild response to 
bronchodilator.  

When the veteran was afforded another VA examination in June 
2008, the assessment was chronic obstructive pulmonary 
disease with minimal obstructive defect with diffusion 
capacity within normal limits.  Pulmonary function testing 
from June 2008 shows FEV-1 of 95 percent predicted, FVC was 
94 percent, and FEV-1/FVC was 71 percent.  DLCO corrected was 
29.2 or 96 percent and normal.  Noted was a mild response to 
bronchodilator.  

The Board must conclude that a rating in excess of 10 percent 
is not warranted.  FEV-1 and FEV-1/FVC have not been equal to 
or less than 70 percent.  And there is no indication that 
DLCO (SB) is 65 percent or less.  Further, the medical 
evidence of record does not show any maximum exercise 
capacity equal to or less than 20 ml/kg/min oxygen 
consumption to warrant a higher rating of either 60 percent 
or 100 percent.  And there is no medical evidence of record 
of copulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or 
requirements of outpatient oxygen therapy to warrant the 
maximum rating of 100 percent.  The Board acknowledges that 
when the veteran was asked at the May 2004 DRO hearing if he 
was offered any oxygen therapy at all, he testified that he 
was offered and that was it.  At the September 2007 Board 
hearing at the RO, the veteran mentioned it again, but he 
indicated that did not accept the offer thinking that it 
would be hard for him to haul the oxygen tank around.  It 
appears to the Board that there was no requirement of oxygen 
therapy given that the veteran was able to function without 
such treatment.      

Also, staged ratings are not for application since the 
veteran's mild restrictive ventilatory impairment is 
adequately contemplated by the existing 10 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service- connected mild restrictive ventilatory impairment 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  At an 
August 2003 VA examination specifically for his knees, the 
veteran stated that he was not working due to his pulmonary 
condition.  As noted above, at the September 2007 hearing 
before the Board at the RO, he testified that his restrictive 
ventilatory impairment it was getting hard for him to find a 
job.  When he did have a job, he said, it cost him a lot of 
work time.  However, at the June 2008 VA examination, the 
veteran reported retiring from construction due to chronic 
back problems.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the end, the 
veteran quit his job due to his back problems.  Also, during 
the December 2007 VA examination, the veteran reported no 
periods of incapacitation due to respiratory problems.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his respiratory disability should increase in 
the future.  




ORDER

The appeal is denied.





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


